


 

Exhibit 10.46

 

 

GRAMERCY CAPITAL CORP.

2004 EQUITY INCENTIVE PLAN

OPTION AWARD AGREEMENT

 

 

AGREEMENT by and between Gramercy Capital Corp., a Maryland corporation (the
“Company”) and [                    ] (the “Optionee”), dated as of the         
day of             , 200   .

 

WHEREAS, the Company maintains the Gramercy Capital Corp. 2004 Equity Incentive
Plan (as amended from time to time, the “Plan”) (capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto by the Plan);

 

WHEREAS, the Optionee is a
[                                                                              ]
[insert employment/service role]; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant a stock option to the Optionee subject to
the terms and conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.             Grant of Stock Option.

 

The Company hereby grants the Optionee an option (the “Option”) to purchase
[      ] shares of Common Stock, subject to the following terms and conditions
and subject to the provisions of the Plan.  The Plan is hereby incorporated
herein by reference as though set forth herein in its entirety.

 

The Option is not intended to be and shall not be qualified as an “incentive
stock option” under Section 422 of the Code.

 

2.             Option Price.

 

The Option Price per Share shall be $[    ].

 

3.             Initial Exercisability.

 

Subject to paragraph 4 below, the Option, to the extent that there has been no
termination of the Optionee’s employment and the Option has not otherwise
expired or been forfeited, shall become exercisable as follows:

 

For the Period Ending On

 

Percent of the Grant Exercisable

 

[     ]

 

[     ]

 

[     ]

 

[     ]

 

[     ]

 

[     ]

 

 

4.             Term.

 

Unless earlier forfeited, the Option shall, notwithstanding any other provision
of this Agreement, expire in its entirety upon the      anniversary of the date
hereof.  The Option shall

 

 

 

--------------------------------------------------------------------------------


 

also expire and be forfeited at such earlier times and in such circumstances as
otherwise provided hereunder or under the Plan.

 

5.             Miscellaneous.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(b)                                 The Committee may make such rules and
regulations and establish such procedures for the administration of this
Agreement as it deems appropriate.  Without limiting the generality of the
foregoing, the Committee may interpret this Agreement, with such interpretations
to be conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Committee’s interpretation shall
not be entitled to deference on and after a Change in Control except to the
extent that such interpretations are made exclusively by members of the
Committee who are individuals who served as Committee members before the Change
in Control.  In the event of any dispute or disagreement as to the
interpretation of this Agreement or of any rule, regulation or procedure, or as
to any question, right or obligation arising from or related to this Agreement,
the decision of the Committee shall be final and binding upon all persons.

 

(c)                                  All notices hereunder shall be in writing,
and if to the Company or the Committee, shall be delivered to the Board or
mailed to its principal office, addressed to the attention of the Board; and if
to the Optionee, shall be delivered personally, sent by email or facsimile
transmission or mailed to the Optionee at the address appearing in the records
of the Company.  Such addresses may be changed at any time by written notice to
the other party given in accordance with this paragraph 5(c).

 

(d)                                 The failure of the Optionee or the Company
to insist upon strict compliance with any provision of this Agreement or the
Plan, or to assert any right the Optionee or the Company, respectively, may have
under this Agreement or the Plan, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement or the
Plan.

 

(e)                                  The Optionee agrees that, at the request of
the Committee, the Optionee shall represent to the Company in writing that the
Shares being acquired are acquired for investment only and not with a view to
distribution and that such Shares will be disposed of only if registered for
sale under the Securities Act or if there is an available exemption for such
disposition.  The Optionee expressly understands and agrees that, in the event
of such a request, the making of such representation shall be a condition
precedent to receipt of Shares upon exercise of the Option.

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

(f)                                    Nothing in this Agreement shall confer on
the Optionee any right to continue in the employ of the Company or its
Subsidiaries, or interfere in any way with the right of the Company or its
Subsidiaries to terminate the Optionee’s employment at any time.

 

(g)                                 It is acknowledged, agreed and understood
that the grant made hereby is made to GKK Manager LLC in consideration of
services rendered thereby, and in turn made by GKK Manager LLC in consideration
of the services rendered by the Optionee.  For purposes of the provisions in
paragraphs 3 and  5(f) above relating to employment with the Company (and the
termination thereof), “Company,” as the context so requires, shall include GKK
Manager LLC, SL Green Realty Corp., and their affiliates, to the extent that the
Grantee is a provider of services to such entities.

 

(h)                                 This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the day and year first above written.

 

 

 

GRAMERCY CAPITAL CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Optionee’s Name]

 

 

 

 

 

4

--------------------------------------------------------------------------------
